                               Case 18-12627      Doc 72    Filed 11/27/19      Page 1 of 8
Entered: November 27th, 2019
Signed: November 27th, 2019

SO ORDERED




                                   IN THE UNITED STATES BANKRUPTCY COURT
                                        FOR THE DISTRICT OF MARYLAND
                                                   at Greenbelt

            In re:                                          *   Case No. 18-12627-LSS
            Patrina Cuthbertson,                            *   Chapter    13
                                   Debtor.                  *
        *             *        *       *     *      *       *     *       *       *     *       *      *

                                                 MEMORANDUM ORDER

                     This matter came before the Court on October 29, 2019 for a hearing on the Request to

        Stay Plan Distribution’s Pending Show Cause Filing and Objection to Claim of Comptroller of

        Maryland [Dkt. No. 51] (the “Request to Stay”) and Objection to Claim of Comptroller of

        Maryland or in the Alternative to Reconcile Claim 22; 23 and Lien Asserted by Claimant [Dkt.

        No. 52] (the “Claim Objection”), filed by Debtor, the Answer to Objection to Claim No. 23 [Dkt.

        No. 59] (the “Response”), filed by the Comptroller of Maryland, and Debtor’s Reply thereto

        [Dkt. No. 63] (the “Reply”). At the conclusion of the hearing, the Court took the foregoing under

        advisement. For the reasons stated herein, the Court finds and concludes that the Request to Stay

        should be denied as moot and that the Claim Objection should be granted, in part, and denied in

        part.
                  Case 18-12627        Doc 72     Filed 11/27/19      Page 2 of 8




       This Court has jurisdiction to hear this matter, pursuant to 28 U.S.C. § 157 and 28 U.S.C.

§ 1334. This is a core proceeding, pursuant to 28 U.S.C. § 157(b)(2). Venue is proper in this

district pursuant to 28 U.S.C. § 1409(a). The following constitutes the Court's Findings of Fact

and Conclusions of Law in accordance with Federal Rule of Civil Procedure 52, made applicable

to this contested matter by Rules 7052 and 9014(c) of the Federal Rules of Bankruptcy

Procedure. To the extent appropriate, the following findings of fact shall be deemed conclusions

of law and vice versa.

I.       Background.

       Debtor filed her Chapter 13 Voluntary Petition [Dkt. No. 1] on February 28, 2018.

Twenty days prior to the expiration of governmental claims bar date, Debtor filed a protective

proof of claim on behalf of the Comptroller of Maryland, Claim No. 22. In Claim No. 22, Debtor

listed a debt to the Comptroller of Maryland of $19,199.35 bearing interest at 13%. Debtor listed

the debt as fully secured by “Debtor’s real property in Maryland” and attached a Notice of Lien

of Judgment for Unpaid Tax (the “Notice of Lien”) filed by the Comptroller of Maryland in the

Circuit Court for Prince George’s County, Maryland on June 9, 2017.

       On August 7, 2018, the Comptroller of Maryland filed a proof of claim, Claim No. 23.

The Comptroller of Maryland listed an entirely unsecured debt of $20,402.00, $6,116.00 of

which being entitled to priority under 11 U.S.C. § 507(a)(8). The Comptroller of Maryland did

not list an interest rate applicable to the claim.1 The Comptroller of Maryland attached an

itemization of its claim, listing $14,286.00 as tax, interest, and penalty for 2013 as well as



1
 At the hearing, Debtor posed the question of what interest rate would apply to the Comptroller’s
claim in the event this case is dismissed without a discharge. The Court may not provide an
advisory opinion to this hypothetical question. See Sierra Club v. Morton, 405 U.S. 727, 731–
732 (1972).

                                                  2
                   Case 18-12627        Doc 72     Filed 11/27/19      Page 3 of 8




penalties for 2015, and $6,1116.00 as tax and interest for 2015. In the itemization line titled

“Secured by Tax Lien,” the Comptroller of Maryland listed “$0.00.” On September 6, 2019, the

Court entered an Order Confirming Debtor’s Chapter 13 Plan [Dkt. No. 41], which provided for

distributions to the Comptroller in accordance with Claim No. 22.

        On August 19, 2019, Debtor filed the Request to Stay. Therein, Debtor moves the Court

to order the Chapter 13 trustee to withhold further distributions under the confirmed plan

pending the outcome of her Claim Objection and a “Fee Application soon to be filed.” As this

Memorandum Order resolves the Claim Objection and Debtor’s counsel has not filed the

anticipated fee application, the Request to Stay is moot and should be denied as such.

        On August 27, 2019, Debtor filed the Claim Objection. Debtor details the difficult

position she is in given the inconsistency between Claim Nos. 22 and 23 and the potential

problems arising from the lingering Notice of Lien. In the Claim Objection and Reply, Debtor

further argues that the Comptroller has acted in bad faith by fileing an unsecured claim while

maintaining the Notice of Lien. Debtor asks the Court to disallow Claim No. 23 or, in the

alternative, to disallow Claim No. 22. Debtor further requests that the Court compel the

Comptroller to justify its policy of filing unsecured claims while maintaining notices of liens in

the county records and to award Debtor litigation expenses related to the Claim Objection.

        The Comptroller does not dispute that it intentionally filed its claim as unsecured despite

being aware of its security interest in Debtor’s real property in accordance with the Notice of

Lien. The Comptroller cites the Sixth Circuit Court of Appeal’s decision in In re Bailey, 664

F.3d 1026 (6th Cir. 2011) as support for its position that, as a secured creditor, it is entitled to

“‘surrender or waive [its] security and prove [its] entire claim as an unsecured one.” Id. at 1029.

The Comptroller describes its general policy for participating in bankruptcy cases as follows:



                                                   3
                      Case 18-12627            Doc 72       Filed 11/27/19         Page 4 of 8




          The Comptroller relies on the priority status or unsecured general status in
          relation to the filing of claims. At the completion of the bankruptcy and if the
          Debtor receives a discharge, all years (tax liabilities) that are eligible for
          discharge are written off and the accompanying lien(s), if any, are released as
          “Satisfied” as well. This treatment applies to priority and unsecured general debts
          as well. If there are years that are not dischargeable as an unsecured general
          claim, the claim reflects that status.

Response, Dkt. No. 59, pp. 1-2, ¶ 2. The Comptroller asks that the Court deny the Claim

Objection and allow Claim No. 23.

II.          Analysis.

             A.      Claim No. 22 Should Be Disallowed.

          Fed. R. Bankr. P. 3004 authorizes the debtor or trustee to file a “protective” proof of

claim on behalf of a creditor “[i]f a creditor does not timely file a proof of claim under Rule

3002(c) or 3003(c).” Rule 3004 comports with 11 U.S.C. § 501(c), which provides, “[i]f a

creditor does not timely file a proof of such creditor’s claim, the debtor or the trustee may file a

proof of such claim.” Prior to a 2005 amendment, Rule 3004 allowed the filing of protective

proofs of claim before the expiration of the claims bar date. Fed. R. Bankr. P. 3004 (effective

prior to Dec. 1, 2005). Where the debtor or trustee filed a protective claim and the creditor later

filed its own claim, pre-amendment Rule 3004 provided that the creditor’s claim would

supersede the protective proof of claim. Id. In 2005, Rule 3004 was amended to provide that the

trustee or debtor must await the expiration of the applicable claims bar date before filing a

protective proof of claim.2




2
    Fed. R. Bankr. P. 3004, 2005 committee comment:

          The rule is amended to conform to § 501(c) of the Code. Under that provision, the debtor or
          trustee may file proof of a claim if the creditor fails to do so in a timely fashion. The rule
          previously authorized the debtor and the trustee to file a claim as early as the day after the first
          date set for the meeting of creditors under § 341(a). Under the amended rule, the debtor and
          trustee must wait until the creditor's opportunity to file a claim has expired. Providing the debtor

                                                            4
                    Case 18-12627            Doc 72       Filed 11/27/19          Page 5 of 8




       Debtor filed Claim No. 22 prior to the expiration of the governmental claims bar date.

The Court need not determine whether a protective claim filed prior to the expiration of the

applicable claims bar date must be disallowed in all cases. In this instance, it is clear that Claim

No. 22 is, at a minimum, superseded by Claim No. 23. Accordingly, the Court finds and

concludes that Claim No. 22 should be disallowed.

       B.         Debtor’s Objection to Claim No. 23 and Request for Sanctions are Denied.

       Debtor urges the Court to not only disallow Claim No. 23, but also award sanctions

against the Comptroller because it filed an unsecured claim with the knowledge that its claim

was at least partially secured against Debtor’s real property and without disclosing the existence

of such lien. Numerous courts have addressed the consequences of a secured creditor filing an

unsecured claim. However, the Court has found no compelling authority supporting the

imposition of sanctions on account thereof. While Debtor’s counsel’s efforts are laudable, the

strongest authority he provided for his position was White v. FIA Card Services, N.A., 494 B.R.

227, 230–31 (W.D. Va. 2012), wherein the bankruptcy court quotes from an unpublished order

stating, presumably in dicta, that such conduct may violate the provisions of Fed. R. Bankr. P.

9011(b). See Reply, Dkt. No. 63, p. 8 (quoting White, 494 B.R. at 230-31 (quoting In re

Burnette, No. 11–71622, at 2 (Bankr. W.D. Va. November 18, 2011)). However, in White, the

court merely concludes that the creditor “cannot have it both ways,” meaning that the creditor

may not share in the plan distributions as a fully unsecured creditor while maintaining its lien

against the debtor’s property.


       and the trustee with the opportunity to file a claim ensures that the claim will participate in any
       distribution in the case. This is particularly important for claims that are nondischargeable.

       Since the debtor and trustee cannot file a proof of claim until after the creditor's time to file has
       expired, the rule no longer permits the creditor to file a proof of claim that will supersede the
       claim filed by the debtor or trustee. The rule leaves to the courts the issue of whether to permit
       subsequent amendment of such proof of claim.

                                                          5
                  Case 18-12627         Doc 72     Filed 11/27/19      Page 6 of 8




       For more than a century, it has remained well settled that a secured creditor who files an

unsecured claim in a bankruptcy case while fully aware of its lien against the debtor’s property

and without disclosing the existence of such lien thereby waives such lien. See Maxwell v.

McDaniels, 195 F. 426, 428 (4th Cir. 1912) (holding, under the Bankruptcy Act, that a secured

creditor waives or releases its security by filing an unsecured claim); Morrison v. Rieman, 249 F.

97, 102 (7th Cir. 1917) (“[W]here a secured creditor deliberately, and not through error or

inadvertence files his claim as unsecured, making no mention of his security, he thereby waives

it in favor of the estate, and cannot, after adjudication, assert it.”). In Maxwell, the Fourth Circuit

held that “[a]cts relied on as a waiver or a release must either be done with intent to waive or to

release or else they must be such as might reasonably have led, and in point of fact did lead,

other persons to act to their hurt upon the assumption that the waiver or release had been made.”

Maxwell, 195 F. at 428–29. This is clearly the case here as the Comptroller filed Claim No. 23

with the intention of participating in this bankruptcy case and receiving plan distributions as an

unsecured creditor.

       Under the Bankruptcy Code, courts continue to hold that the filing of an unsecured claim

by a secured creditor with knowledge of its security interest is a waiver of such security interest.

See 46 A.L.R. 922 (Originally published in 1927, updated in 2019) (and cases cited therein) (“In

explaining the continuing validity of pre-code case law, the authors state that “although the

provisions of the present act differ somewhat on this subject from provisions in previous acts, the

difference is not substantial.”). In In re Bailey, 664 F.3d 1026 (6th Cir. 2011), the Sixth Circuit

Court of Appeals provided the following enumeration of the options available to a secured

creditor of a debtor in bankruptcy:

       Generally speaking, a secured creditor: (1) “may disregard the bankruptcy
       proceeding,” subject to the provisions of 11 U.S.C. § 362(a), “and rely solely

                                                   6
                  Case 18-12627       Doc 72     Filed 11/27/19     Page 7 of 8




       upon his security”; (2) may file a secured claim with the bankruptcy court; (3)
       may “surrender or waive his security and prove his entire claim as an unsecured
       one”; or (4) may “avail himself of his security and share in the general assets [of
       the bankruptcy estate] as to the unsecured balance” of the debt.

Bailey, 664 F.3d at 1029 (quoting U.S. Nat. Bank in Johnstown v. Chase Nat. Bank of New York

City, 331 U.S. 28, 33 (1947)).

       In filing Claim No. 23, the Comptroller selected the third option. The Comptroller waived

its security interest and chose to prove its entire claim as an unsecured claim. The Comptroller

was well within its rights to choose this course of action and the Court is not aware of any

obligation on the Comptroller to disclose the existence of its lien upon filing an unsecured claim.

Accordingly, there are no grounds for disallowing Claim No. 23 or awarding sanctions against

the Comptroller and Debtor’s requests therefore should be denied.

       Lastly, to the extent the Claim Objection or Reply could be interpreted to include a

request that the Court order the Comptroller to file a release of the Notice of Lien in the county

record, such request for injunctive relief would require an adversary proceeding and is not

properly before the Court. See Fed. R. Bankr. P. 7001(7).

III.     Conclusion.

       Based on the foregoing, the Court finds and concludes that the Claim Objection should be

granted, in part, and denied, in part, and the Request to Stay should be denied as moot.

Wherefore, it is, by the United States Bankruptcy Court for the District of Maryland,

       ORDERED, that the Request to Stay is DENIED as moot; and it is further,

       ORDERED, that the Claim Objection is GRANTED, in part, such that Claim No. 22 is

hereby DISALLOWED; and it is further,

       ORDERED, that the remainder of the relief requested in the Claim Objection is

DENIED, including Debtor’s objection to Claim No. 23 and request for sanctions.


                                                 7
               Case 18-12627    Doc 72   Filed 11/27/19   Page 8 of 8




cc:   Debtor
      Comptroller of Maryland
      Chapter 13 Trustee
                                 END OF ORDER




                                         8
